                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11        :MANSA-EL: BEY,                                  Case No. 19-cv-05197-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER DISMISSING COMPLAINT
                                  13                   v.                                    WITH LEAVE TO AMEND
                                  14        NANCY E. O’MALLEY, et al.,                       Re: ECF No. 1
                                  15                        Defendants.

                                  16

                                  17                                             INTRODUCTION

                                  18         Pro se plaintiff :Mansa-El: Bey1 brings this complaint against defendants Nancy O’Malley,

                                  19   Sabrina Farrell, Teddy Chu, and Chad Finke, claiming that they denied him due process; denied

                                  20   him the right to personal property; engaged in treason, mixed domestic war, malfeasance of office,

                                  21   and slavery; refused to communicate with him in good faith; refused to disclose lawful authority;

                                  22   destroyed the right to life, liberty, and property; and engaged in fraud, extortion, grand theft,

                                  23   robbery, and attempted kidnapping.2 Mr. Bey does not plead any facts that support any of his

                                  24   claims.

                                  25

                                  26
                                       1
                                        Mr. Bey uses this punctuation. See Compl. – ECF No. 1 at 1. Citations refer to material in the
                                       Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of
                                  27   documents.
                                       2
                                           Id. at 5.
                                  28

                                       ORDER – No. 19-cv-05197-LB
                                   1         The court previously granted Mr. Bey’s motion to proceed in forma pauperis.3 Before directing

                                   2   the United States Marshal to serve the defendants with Mr. Bey’s complaint, the court must screen

                                   3   it for minimal legal viability. 28 U.S.C. § 1915(e)(2)(B). Having done so, the court finds that the

                                   4   complaint fails to state a claim. The court dismisses the complaint under 28 U.S.C.

                                   5   § 1915(e)(2)(B) but extends Mr. Bey an opportunity to file an amended complaint if he can cure

                                   6   the complaint’s deficiencies.

                                   7

                                   8                                              STATEMENT

                                   9         Mr. Bey alleges that:

                                  10            COUNT 1: On or about November 30, 2018, Chad Finke[,] Clerk of the Superior
                                                Court of California Conuty [sic] of Alameda[,] accepted and honored a false
                                  11            document by the Erin Loback[,] Deputy District Attorney Alameda County a
                                                felony; Title 18 USC 1001) of an undocumented, unproven liability, shown to be
                                  12
Northern District of California




                                                false by the Complainant Affiant Mansa-El: Bey© [sic], to take property without
 United States District Court




                                  13            due process of law to give it to the County of Alameda. Criminal Conspiracy, Sec.
                                                186, Racketeering, Title 18, Sec 241, 1961, 1962.
                                  14
                                                COUNT 2: In accepting and honoring false documentation, Respondent(s),
                                  15            specifically and willingly conspired with the County of Alameda to steal the
                                                property of Mansa-El: Bey©, (expansion but separate count of count 1) denying
                                  16            Mansa-El: Bey© the rights of due process of law for any action against him. The
                                                rights denied, violated or trespassed are enumerated below. Each action — denial,
                                  17
                                                violation or trespass, is a separate high crime or misdemeanor, brought together in
                                  18            this count as violations against the constitution. The penalty is defined under Title
                                                18 USC Sections 3571 individually listed for subtotal tally as to the civil damages
                                  19            sustained by such criminal actions.4
                                  20   The complaint provides no further details about this document or this interaction. The complaint

                                  21   makes no allegations against the other three defendants (Ms. O’Malley, Ms. Farrell, or Mr. Chu).

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   3
                                           Order – ECF No. 4.
                                  28   4
                                           Compl. – ECF No. 1 at 12.

                                       ORDER – No. 19-cv-05197-LB                         2
                                   1                                               ANALYSIS

                                   2   1. Governing Law

                                   3      A complaint filed by any person proceeding in forma pauperis under 28 U.S.C. § 1915(a) is

                                   4   subject to a mandatory and sua sponte review and dismissal by the court to the extent that it is

                                   5   frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

                                   6   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v.

                                   7   Stahl, 254 F.3d 845, 845 (9th Cir. 2001); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000)

                                   8   (en banc). Section 1915(e)(2) mandates that the court reviewing an in forma pauperis complaint

                                   9   make and rule on its own motion to dismiss before directing the United States Marshal to serve the

                                  10   complaint pursuant to Federal Rule of Civil Procedure 4(c)(2). Lopez, 203 F.3d at 1127. The Ninth

                                  11   Circuit has noted that “[t]he language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule

                                  12   of Civil Procedure 12(b)(6).” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). As the
Northern District of California
 United States District Court




                                  13   Supreme Court has explained, “[the in forma pauperis statute] is designed largely to discourage

                                  14   the filing of, and waste of judicial and private resources upon, baseless lawsuits that paying

                                  15   litigants generally do not initiate because of the costs of bringing suit.” Neitzke v. Williams, 490

                                  16   U.S. 319, 327 (1989).

                                  17      Under Rule 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss a complaint

                                  18   if it fails to state a claim upon which relief can be granted. Rule 8(a)(2) requires that a complaint

                                  19   include a “short and plain statement” showing the plaintiff is entitled to relief. “To survive a

                                  20   motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

                                  21   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

                                  22   quotation marks omitted); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The

                                  23   complaint need not contain “detailed factual allegations,” but the plaintiff must “provide the

                                  24   grounds of his entitlement to relief,” which “requires more than labels and conclusions”; a mere

                                  25   “formulaic recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at

                                  26   555 (internal quotation marks and brackets omitted).

                                  27      In determining whether to dismiss a complaint under Rule 12(b)(6), the court is ordinarily

                                  28   limited to the face of the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980

                                       ORDER – No. 19-cv-05197-LB                         3
                                   1   (9th Cir. 2002). Factual allegations in the complaint must be taken as true and reasonable

                                   2   inferences drawn from them must be construed in favor of the plaintiff. Cahill v. Liberty Mut. Ins.

                                   3   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). The court cannot assume, however, that “the [plaintiff]

                                   4   can prove facts that [he or she] has not alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State

                                   5   Council of Carpenters, 459 U.S. 519, 526 (1983). “Nor is the court required to accept as true

                                   6   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   7   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

                                   8

                                   9   2. Application

                                  10      Mr. Bey fails to state a claim. The only allegation that Mr. Bey makes against any of the

                                  11   defendants is that Mr. Fink, Clerk of the California Superior Court in Alameda County, accepted

                                  12   and honored a document from a Deputy District Attorney (who is not named as a defendant in this
Northern District of California
 United States District Court




                                  13   case). Mr. Bey’s claims against Mr. Fink fail for multiple reasons. First, such claims are barred by

                                  14   the Eleventh Amendment. Simmons v. Sacramento Cty. Super. Ct., 318 F.3d 1156, 1161 (9th Cir.

                                  15   2013) (“Plaintiff cannot state a claim against the [California] Superior Court (or its employees),

                                  16   because such suits are barred by the Eleventh Amendment.”). Second, such claims are barred by

                                  17   quasi-judicial immunity. Curry v. Castillo (In re Castillo), 297 F.3d 940, 952 (9th Cir. 2002)

                                  18   (absolute quasi-judicial immunity applies to court clerks for court functions). Third, Mr. Bey does

                                  19   not state a cognizable claim against Mr. Fink in any event. Contrary to Mr. Bey’s assertions, an

                                  20   allegation that Mr. Fink accepted and honored a document from a Deputy District Attorney,

                                  21   without more, does not plead a conspiracy or any other of the claims Mr. Bey brings.

                                  22      Mr. Bey makes no factual allegations against the other three defendants and thus fails to state a

                                  23   claim against them as well.

                                  24

                                  25                                            CONCLUSION

                                  26      The court dismisses the complaint with leave to amend. Mr. Bey may file an amended

                                  27   complaint within fourteen days of the date of this order (i.e., by September 12, 2019). He may also

                                  28   dismiss his case voluntarily by filing a one-page notice of voluntary dismissal, which will operate

                                       ORDER – No. 19-cv-05197-LB                        4
                                   1   as a dismissal without prejudice. If Mr. Bey does not timely file an amended complaint or

                                   2   voluntarily dismiss his case, the undersigned will direct the clerk of court to reassign this case to a

                                   3   district judge and recommend that the newly assigned district judge dismiss the complaint with

                                   4   prejudice and close this case.

                                   5

                                   6      IT IS SO ORDERED.

                                   7      Dated: August 29, 2019

                                   8                                                     ______________________________________
                                                                                         LAUREL BEELER
                                   9                                                     United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-05197-LB                         5
